Exhibit 10.7

 

SUBSIDIARY GUARANTY

 

Dated as of November 5, 2003

 

From

 

THE GUARANTORS NAMED HEREIN

 

and

 

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

 

as Guarantors

 

in favor of

 

THE NOTEHOLDERS REFERRED TO IN
THE GUARANTEED NOTES REFERRED TO HEREIN

 

--------------------------------------------------------------------------------


 

T A B L E  O F  C O N T E N T S

 

Section

 

 

 

Section 1.   Guaranty; Limitation of Liability

 

 

 

Section 2.   Guaranty Absolute

 

 

 

Section 3.   Waivers and Acknowledgments

 

 

 

Section 4.   Subrogation

 

 

 

Section 5.   Payments Free and Clear of Taxes, Etc.

 

 

 

Section 6.   Representations and Warranties

 

 

 

Section 7.   Covenants

 

 

 

Section 8.   Amendments, Guaranty Supplements, Etc.

 

 

 

Section 9.   Notices, Etc.

 

 

 

Section 10.   No Waiver; Remedies

 

 

 

Section 11.   Right of Set-off

 

 

 

Section 12.   Indemnification

 

 

 

Section 13.   Subordination

 

 

 

Section 14.   Continuing Guaranty; Assignments under the Guaranteed Notes

 

 

 

Section 15.   Execution in Counterparts

 

 

 

Section 16.   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

 

 

 

 

 

Exhibit A - Guaranty Supplement

 

 

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTY

 

SUBSIDIARY GUARANTY dated as of November 5, 2003 made by the Persons listed on
the signature pages hereof under the caption “Subsidiary Guarantors” and the
Additional Guarantors (as defined in Section 8(b)) (such Persons so listed and
the Additional Guarantors being, collectively, the “Guarantors” and,
individually, each a “Guarantor”) in favor of the holders of each of the
Guaranteed Notes referred to below (the “Guaranteed Noteholders” and, together
with the administrative agents and, if applicable, collateral agents, referred
to in each such Guaranteed Note, the “Guaranteed Noteholder Parties”).

 

PRELIMINARY STATEMENT.  Aegis Communications Group, Inc., a Delaware corporation
(the “Company”), has issued: (a) its Secured Promissory Note dated as of
November 5, 2003 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “DB Secured Note”) in the amount of
$14,087,352.00 to the order of Deutsche Bank AG London acting through DB
Advisors, LLC (“DB”) and (b) its Secured Promissory Note dated as of November 5,
2003 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Essar Secured Note” and, together with the DB Secured Note,
the “Guaranteed Notes”) in the amount of $14,143,815.00 to the order of Essar
Global Limited (“Essar” and, together with DB, the “Initial Guaranteed
Noteholders”).  Capitalized terms used and not defined herein shall have the
meaning specified in the Guaranteed Notes.

 

.  Each Guarantor may receive, directly or indirectly, a portion of the proceeds
of the proceeds of the Guaranteed Notes and will derive substantial direct and
indirect benefits from the transactions contemplated by the Guaranteed Notes. 
It is a condition precedent to the purchase by the Initial Guaranteed
Noteholders of the Guaranteed Notes that each Guarantor shall have executed and
delivered this Guaranty.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Initial Guaranteed Noteholders to purchase the Guaranteed Notes, each Guarantor,
jointly and severally with each other Guarantor, hereby agrees as follows:

 

Section 1.  Guaranty; Limitation of Liability.  (a)  Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Guarantor
and the Company (collectively, the “Loan Parties”) now or hereafter existing
under or in respect of the Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guaranteed Obligations”), and agrees to pay any and all expenses
(including, without limitation, reasonable fees and out-of-pocket expenses of
counsel) incurred by any Administrative Agent or any other Guaranteed Noteholder
Party in enforcing any rights under this Guaranty or any other Loan Document. 
Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Guaranteed Noteholder Party
under or in respect of the Loan Documents but for the fact that they

 

--------------------------------------------------------------------------------


 

are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

 


(B)                                 EACH GUARANTOR, AND BY ITS ACCEPTANCE OF
THIS GUARANTY, EACH ADMINISTRATIVE AGENT AND EACH OTHER GUARANTEED NOTEHOLDER
PARTY, HEREBY CONFIRMS THAT IT IS THE INTENTION OF ALL SUCH PERSONS THAT THIS
GUARANTY AND THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER NOT CONSTITUTE A
FRAUDULENT TRANSFER OR CONVEYANCE FOR PURPOSES OF BANKRUPTCY LAW (AS HEREINAFTER
DEFINED), THE UNIFORM FRAUDULENT CONVEYANCE ACT, THE UNIFORM FRAUDULENT TRANSFER
ACT OR ANY SIMILAR FOREIGN, FEDERAL OR STATE LAW TO THE EXTENT APPLICABLE TO
THIS GUARANTY AND THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER.  TO EFFECTUATE
THE FOREGOING INTENTION, EACH ADMINISTRATIVE AGENT, THE OTHER GUARANTEED
NOTEHOLDER PARTIES AND THE GUARANTORS HEREBY IRREVOCABLY AGREE THAT THE
OBLIGATIONS OF EACH GUARANTOR UNDER THIS GUARANTY AT ANY TIME SHALL BE LIMITED
TO THE MAXIMUM AMOUNT AS WILL RESULT IN THE OBLIGATIONS OF SUCH GUARANTOR UNDER
THIS GUARANTY NOT CONSTITUTING A FRAUDULENT TRANSFER OR CONVEYANCE.  FOR
PURPOSES HEREOF, “BANKRUPTCY LAW” MEANS ANY INSOLVENCY PROCEEDING OR ANY
PROCEEDING OF THE TYPE REFERRED TO IN TITLE 11, U.S. CODE, OR ANY SIMILAR
FOREIGN, FEDERAL OR STATE LAW FOR THE RELIEF OF DEBTORS.


 


(C)                                  EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY AGREES THAT IN THE EVENT ANY PAYMENT SHALL BE REQUIRED TO BE MADE TO
ANY GUARANTEED NOTEHOLDER PARTY UNDER THIS GUARANTY OR ANY OTHER GUARANTY, SUCH
GUARANTOR WILL CONTRIBUTE, TO THE MAXIMUM EXTENT PERMITTED BY LAW, SUCH AMOUNTS
TO EACH OTHER GUARANTOR AND EACH OTHER GUARANTOR SO AS TO MAXIMIZE THE AGGREGATE
AMOUNT PAID TO THE GUARANTEED NOTEHOLDER PARTIES UNDER OR IN RESPECT OF THE LOAN
DOCUMENTS.


 

Section 2.  Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Guaranteed
Noteholder Party with respect thereto.  The Obligations of each Guarantor under
or in respect of this Guaranty are independent of the Guaranteed Obligations or
any other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Company or any other Loan Party or whether the
Company or any other Loan Party is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 


(A)                                  ANY LACK OF VALIDITY OR ENFORCEABILITY OF
ANY LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT RELATING THERETO;


 


(B)                                 ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR
ANY OTHER OBLIGATIONS OF ANY OTHER LOAN PARTY UNDER OR IN RESPECT OF THE LOAN
DOCUMENTS, OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM
ANY LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY INCREASE IN THE GUARANTEED
OBLIGATIONS RESULTING FROM THE EXTENSION OF ADDITIONAL CREDIT TO ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES OR OTHERWISE;

 

2

--------------------------------------------------------------------------------


 


(C)                                  ANY TAKING, EXCHANGE, RELEASE OR
NON-PERFECTION OF ANY COLLATERAL OR ANY OTHER COLLATERAL, OR ANY TAKING, RELEASE
OR AMENDMENT OR WAIVER OF, OR CONSENT TO DEPARTURE FROM, ANY OTHER GUARANTY, FOR
ALL OR ANY OF THE GUARANTEED OBLIGATIONS;


 


(D)                                 ANY MANNER OF APPLICATION OF COLLATERAL OR
ANY OTHER COLLATERAL, OR PROCEEDS THEREOF, TO ALL OR ANY OF THE GUARANTEED
OBLIGATIONS, OR ANY MANNER OF SALE OR OTHER DISPOSITION OF ANY COLLATERAL OR ANY
OTHER COLLATERAL FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER
OBLIGATIONS OF ANY LOAN PARTY UNDER THE LOAN DOCUMENTS OR ANY OTHER ASSETS OF
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES;


 


(E)                                  ANY CHANGE, RESTRUCTURING OR TERMINATION OF
THE CORPORATE STRUCTURE OR EXISTENCE OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES;


 


(F)                                    ANY FAILURE OF ANY GUARANTEED NOTEHOLDER
PARTY TO DISCLOSE TO ANY LOAN PARTY ANY INFORMATION RELATING TO THE BUSINESS,
CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES OR
PROSPECTS OF ANY OTHER LOAN PARTY NOW OR HEREAFTER KNOWN TO SUCH GUARANTEED
NOTEHOLDER PARTY (EACH GUARANTOR WAIVING ANY DUTY ON THE PART OF THE GUARANTEED
NOTEHOLDER PARTIES TO DISCLOSE SUCH INFORMATION);


 


(G)                                 THE FAILURE OF ANY OTHER PERSON TO EXECUTE
OR DELIVER THIS GUARANTY, ANY GUARANTY SUPPLEMENT (AS HEREINAFTER DEFINED) OR
ANY OTHER GUARANTY OR AGREEMENT OR THE RELEASE OR REDUCTION OF LIABILITY OF ANY
GUARANTOR OR OTHER GUARANTOR OR SURETY WITH RESPECT TO THE GUARANTEED
OBLIGATIONS; OR


 


(H)                                 ANY OTHER CIRCUMSTANCE (INCLUDING, WITHOUT
LIMITATION, ANY STATUTE OF LIMITATIONS) OR ANY EXISTENCE OF OR RELIANCE ON ANY
REPRESENTATION BY ANY GUARANTEED NOTEHOLDER PARTY THAT MIGHT OTHERWISE
CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY LOAN PARTY OR ANY
OTHER GUARANTOR OR SURETY.


 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Guaranteed Noteholder Party or any other
Person upon the insolvency, bankruptcy or reorganization of the Company or any
other Loan Party or otherwise, all as though such payment had not been made.

 

Section 3.  Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Guaranteed Noteholder Party protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Loan Party or any other Person or any Collateral.

 


(B)                                 EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY RIGHT TO REVOKE THIS GUARANTY AND ACKNOWLEDGES THAT THIS
GUARANTY IS CONTINUING IN NATURE AND APPLIES TO ALL GUARANTEED OBLIGATIONS,
WHETHER EXISTING NOW OR IN THE FUTURE.

 

3

--------------------------------------------------------------------------------


 


(C)                                  EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES (I) ANY DEFENSE ARISING BY REASON OF ANY CLAIM OR DEFENSE
BASED UPON AN ELECTION OF REMEDIES BY ANY GUARANTEED NOTEHOLDER PARTY THAT IN
ANY MANNER IMPAIRS, REDUCES, RELEASES OR OTHERWISE ADVERSELY AFFECTS THE
SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION OR INDEMNIFICATION RIGHTS
OF SUCH GUARANTOR OR OTHER RIGHTS OF SUCH GUARANTOR TO PROCEED AGAINST ANY OF
THE OTHER LOAN PARTIES, ANY OTHER GUARANTOR OR ANY OTHER PERSON OR ANY
COLLATERAL AND (II) ANY DEFENSE BASED ON ANY RIGHT OF SET-OFF OR COUNTERCLAIM
AGAINST OR IN RESPECT OF THE OBLIGATIONS OF SUCH GUARANTOR HEREUNDER.


 


(D)                                 EACH GUARANTOR ACKNOWLEDGES THAT THE
COLLATERAL AGENT MAY, WITHOUT NOTICE TO OR DEMAND UPON SUCH GUARANTOR AND
WITHOUT AFFECTING THE LIABILITY OF SUCH GUARANTOR UNDER THIS GUARANTY, FORECLOSE
UNDER ANY MORTGAGE BY NONJUDICIAL SALE, AND EACH GUARANTOR HEREBY WAIVES ANY
DEFENSE TO THE RECOVERY BY THE COLLATERAL AGENT AND THE OTHER GUARANTEED
NOTEHOLDER PARTIES AGAINST SUCH GUARANTOR OF ANY DEFICIENCY AFTER SUCH
NONJUDICIAL SALE AND ANY DEFENSE OR BENEFITS THAT MAY BE AFFORDED BY APPLICABLE
LAW.


 


(E)                                  EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY DUTY ON THE PART OF ANY GUARANTEED NOTEHOLDER PARTY TO
DISCLOSE TO SUCH GUARANTOR ANY MATTER, FACT OR THING RELATING TO THE BUSINESS,
CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES OR
PROSPECTS OF ANY OTHER LOAN PARTY OR ANY OF ITS SUBSIDIARIES NOW OR HEREAFTER
KNOWN BY SUCH GUARANTEED NOTEHOLDER PARTY.


 


(F)                                    EACH GUARANTOR ACKNOWLEDGES THAT IT WILL
RECEIVE SUBSTANTIAL DIRECT AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS
CONTEMPLATED BY THE LOAN DOCUMENTS AND THAT THE WAIVERS SET FORTH IN SECTION 2
AND THIS SECTION 3 ARE KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.


 

Section 4.  Subrogation.  Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Company, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Guaranteed Noteholder Party against
the Company, any other Loan Party or any other insider guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Company, any other Loan Party or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash.  If any amount shall
be paid to any Guarantor in violation of the immediately preceding sentence at
any time prior to the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Guaranty, such amount shall be received and
held in trust for the benefit of the Guaranteed Noteholder Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to each Administrative Agent pro rata in accordance with
the amount of principal outstanding under each Guaranteed Note, in the same form
as so received (with any necessary endorsement or assignment) to be credited and
applied

 

4

--------------------------------------------------------------------------------


 

to the Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, by each Administrative Agent pro rata to each
applicable Guaranteed Noteholder according to the interests of such Guaranteed
Noteholder in and to the principal outstanding at such time under the applicable
Guaranteed Note, or as otherwise may be specified pursuant to the terms of the
Loan Documents, or to be delivered to the Collateral Agent and held as
Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising.  If (i) any Guarantor shall make payment to any
Guaranteed Noteholder Party of all or any part of the Guaranteed Obligations and
(ii) all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, the Guaranteed Noteholder Parties
will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Obligations resulting from such payment made by
such Guarantor pursuant to this Guaranty.

 

Section 5.  Payments Free and Clear of Taxes, Etc.(a)  Any and all payments made
by any Guarantor under or in respect of this Guaranty or any other Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, any tax imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein (i) measured by or based on
the net income or net profits of a Guaranteed Noteholder, or (ii) to the extent
that such tax results from a change in the circumstances of the Guaranteed
Noteholder, including a change in the residence, place of organization, or
principal place of business of the Guaranteed Noteholder, or a change in the
branch or lending office of the Guaranteed Noteholder participating in the
transactions set forth herein) and all interest, penalties or similar
liabilities with respect thereto (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
“Taxes”).  If any Guarantor shall be required by law to deduct any Taxes from or
in respect of any sum payable under or in respect of this Guaranty or any other
Loan Document to any Guaranteed Noteholder Party, (i) the sum payable by such
Guarantor shall be increased as may be necessary so that after such Guarantor
and the Administrative Agent have made all required deductions (including
deductions applicable to additional sums payable under this Section 5), such
Guaranteed Noteholder Party receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Guarantor shall make all
such deductions and (iii) such Guarantor shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law.

 


(B)                                 EACH GUARANTOR WILL INDEMNIFY EACH
GUARANTEED NOTEHOLDER PARTY FOR AND HOLD IT HARMLESS AGAINST THE FULL AMOUNT OF
TAXES, AND FOR THE FULL AMOUNT OF TAXES OF ANY KIND IMPOSED BY ANY JURISDICTION
ON AMOUNTS PAYABLE UNDER THIS SECTION 5, IMPOSED ON OR PAID BY SUCH GUARANTEED
NOTEHOLDER PARTY AND ANY LIABILITY (INCLUDING PENALTIES, ADDITIONS TO TAX,
INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO.  THIS
INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE SUCH GUARANTEED
NOTEHOLDER PARTY MAKES WRITTEN DEMAND THEREFOR.


 


(C)                                  WITHIN 30 DAYS AFTER THE DATE OF ANY
PAYMENT OF TAXES BY OR ON BEHALF OF ANY GUARANTOR, SUCH GUARANTOR SHALL FURNISH
TO THE ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED

 

5

--------------------------------------------------------------------------------


 

to in Section 9, the original or a certified copy of a receipt evidencing such
payment.  In the case of any payment hereunder by or on behalf of any Guarantor
through an account or branch outside the United States or by or on behalf of
such Guarantor by a payor that is not a United States person, if such Guarantor
determines that no Taxes are payable in respect thereof, such Guarantor shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel acceptable to the Administrative Agent
stating that such payment is exempt from Taxes.  For purposes of subsection (c)
of this Section 5, the terms “United States” and “United States person” shall
have the meanings specified in Section 7701 of the Internal Revenue Code.


 

(d)                                 In the event a Guarantor is incorporated
under the laws of the United States or a state or jurisdiction thereof, then
each Guaranteed Noteholder that is not incorporated under the laws of the United
States or a state thereof shall, so long as it is lawfully able to do so:

 

(i)                                     deliver to the relevant Guarantor and
Administrative Agent two (2) duly completed copies of United States Internal
Revenue Service Form W-8ECI or Form W-8BEN, or successor applicable form, as the
case may be;

 

(ii)                                  deliver to the relevant Guarantor and
Administrative Agent two (2) further copies of any such form or certification on
or before the date that any such form or certification expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the applicable Guarantor; and

 

(iii)                               obtain such extensions of time for filing
and completing such forms or certifications as may reasonably be requested by
the relevant Guarantor or Administrative Agent.

 

Such Lender shall certify, in the case of a Form W-8ECI or Form W-8BEN, that it
is entitled to receive payments under this Guaranty and the applicable Note
without deduction or withholding of any United States federal or state income
taxes.  Each Person not incorporated under the laws of the United States or a
state thereof that is an assignee of the applicable Guaranteed Note or part
thereof and this Guarantee pursuant to Section 14 shall, upon the effectiveness
of the related transfer, be required to provide all of the forms and statements
required pursuant to this Section 5(d).

 

(e)                                  If any Guaranteed Noteholder Party
determines, in its sole discretion, that it has actually and finally realized,
by reason of a refund, deduction or credit of any Taxes paid or reimbursed by
any Guarantor pursuant to subsection (a) or (b) above in respect of payments
under the Loan Documents, a current monetary benefit that it would otherwise not
have obtained, and that would result in the total payments under this Section 5
exceeding the amount needed to make such Guaranteed Noteholder Party whole, such
Guaranteed Noteholder Party shall pay to such Guarantor, with reasonable
promptness following the date on which it actually realizes such benefit, an
amount equal to the lesser of the amount of such benefit or the amount of such
excess, in each case net of all out-of-pocket expenses in securing such refund,
deduction or credit.

 

6

--------------------------------------------------------------------------------


 

Section 6.  Representations and Warranties.  Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by the Company with
respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:

 


(A)                                  THERE ARE NO CONDITIONS PRECEDENT TO THE
EFFECTIVENESS OF THIS GUARANTY THAT HAVE NOT BEEN SATISFIED OR WAIVED.


 


(B)                                 SUCH GUARANTOR HAS, INDEPENDENTLY AND
WITHOUT RELIANCE UPON ANY GUARANTEED NOTEHOLDER PARTY AND BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT
ANALYSIS AND DECISION TO ENTER INTO THIS GUARANTY AND EACH OTHER LOAN DOCUMENT
TO WHICH IT IS OR IS TO BE A PARTY, AND SUCH GUARANTOR HAS ESTABLISHED ADEQUATE
MEANS OF OBTAINING FROM EACH OTHER LOAN PARTY ON A CONTINUING BASIS INFORMATION
PERTAINING TO, AND IS NOW AND ON A CONTINUING BASIS WILL BE COMPLETELY FAMILIAR
WITH, THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS, PERFORMANCE,
PROPERTIES AND PROSPECTS OF SUCH OTHER LOAN PARTY.


 

Section 7.  Covenants.  Each Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations shall remain unpaid, such Guarantor will
perform and observe, and cause each of its Subsidiaries to perform and observe,
all of the terms, covenants and agreements set forth in the Loan Documents on
its or their part to be performed or observed or that the Company has agreed to
cause such Guarantor or such Subsidiaries to perform or observe.

 

Section 8.  Amendments, Guaranty Supplements, Etc.  (a)  No amendment or waiver
of any provision of this Guaranty and no consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all of the Guaranteed Noteholder Parties,
(a) reduce or limit the obligations of any Guarantor hereunder, release any
Guarantor hereunder or otherwise limit any Guarantor’s liability with respect to
the Obligations owing to the Guaranteed Noteholder Parties under or in respect
of the Loan Documents except as provided in the next succeeding sentence,
(b) postpone any date fixed for payment hereunder or (c) change the number of
Guaranteed Noteholder Parties or the percentage of the aggregate unpaid
principal amount of the Advances that shall be required for the Guaranteed
Noteholder Parties or any of them to take any action hereunder.  Upon the sale
of a Guarantor to the extent permitted in accordance with the terms of the Loan
Documents, such Guarantor shall be automatically released from this Guaranty.

 


(B)                                 UPON THE EXECUTION AND DELIVERY BY ANY
PERSON OF A GUARANTY SUPPLEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO
(EACH, A “GUARANTY SUPPLEMENT”), (I) SUCH PERSON SHALL BE REFERRED TO AS AN
“ADDITIONAL GUARANTOR” AND SHALL BECOME AND BE A GUARANTOR HEREUNDER, AND EACH
REFERENCE IN THIS GUARANTY TO A “GUARANTOR” SHALL ALSO MEAN AND BE A REFERENCE
TO SUCH ADDITIONAL GUARANTOR, AND EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO A
“SUBSIDIARY GUARANTOR” SHALL ALSO MEAN AND BE A REFERENCE TO SUCH ADDITIONAL
GUARANTOR, AND (II) EACH REFERENCE HEREIN TO “THIS GUARANTY”, “HEREUNDER”,
“HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THIS GUARANTY, AND EACH REFERENCE
IN ANY OTHER LOAN DOCUMENT TO THE “GUARANTY”,

 

7

--------------------------------------------------------------------------------


 

“thereunder”, “thereof” or words of like import referring to this Guaranty,
shall mean and be a reference to this Guaranty as supplemented by such Guaranty
Supplement.


 

Section 9.  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered to it,
if to any Guarantor, addressed to it in care of the Company at the Company’s
address specified on the signature pages of the Guaranteed Notes, if to either
Initial Guaranteed Noteholder or the Administrative Agent, at the address for
such Person specified in the applicable Guaranteed Note, if to the Collateral
Agent, at the address specified for it in the Security Agreement and if to any
party, at such other address as shall be designated by such party in a written
notice to each other party.  All such notices and other communications shall,
when mailed, telegraphed, telecopied or telexed, be effective when deposited in
the mails, delivered to the telegraph company, transmitted by telecopier or
confirmed by telex answerback, respectively.  Delivery by telecopier of an
executed counterpart of a signature page to any amendment or waiver of any
provision of this Guaranty or of any Guaranty Supplement to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

 

Section 10.  No Waiver; Remedies.  No failure on the part of any Guaranteed
Noteholder Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.

 

Section 11.  Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the declaration by any
Administrative Agent with respect to the applicable Guaranteed Note and in
accordance with the terms therewith, that all amounts payable under the
applicable Guaranteed Note are to be forthwith due and payable, each Guaranteed
Noteholder Party and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Guaranteed Noteholder Party or such Affiliate to or for the credit or
the account of any Guarantor against any and all of the Obligations of such
Guarantor now or hereafter existing under the Loan Documents, irrespective of
whether such Guaranteed Noteholder Party shall have made any demand under this
Guaranty or any other Loan Document and although such Obligations may be
unmatured.  Each Guaranteed Noteholder Party agrees promptly to notify such
Guarantor after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of each Guaranteed Noteholder Party and their
respective Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Guaranteed Noteholder Party and their respective Affiliates may have.

 

Section 12.  Indemnification.  (a)  Without limitation on any other Obligations
of any Guarantor or remedies of the Guaranteed Noteholder Parties under this
Guaranty, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless each Guaranteed Noteholder Party
and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and

 

8

--------------------------------------------------------------------------------


 

against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
out-of-pocket expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party in connection with or as a result of any
failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of any Loan Party enforceable against such Loan Party in accordance
with their terms.

 


(B)                                 EACH GUARANTOR HEREBY ALSO AGREES THAT NONE
OF THE INDEMNIFIED PARTIES SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT,
IN CONTRACT, TORT OR OTHERWISE) TO ANY OF THE GUARANTORS OR ANY OF THEIR
RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS AND ADVISORS, AND EACH GUARANTOR HEREBY AGREES NOT TO ASSERT ANY CLAIM
AGAINST ANY INDEMNIFIED PARTY ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THE
GUARANTEED NOTES, THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE ADVANCES,
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS.


 


(C)                                  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OF
THE OTHER AGREEMENTS OF ANY GUARANTOR UNDER THIS GUARANTY OR ANY OF THE OTHER
LOAN DOCUMENTS, THE AGREEMENTS AND OBLIGATIONS OF EACH GUARANTOR CONTAINED IN
SECTION 1(A) (WITH RESPECT TO ENFORCEMENT EXPENSES), THE LAST SENTENCE OF
SECTION 2, SECTION 5 AND THIS SECTION 12 SHALL SURVIVE THE PAYMENT IN FULL OF
THE GUARANTEED OBLIGATIONS AND ALL OF THE OTHER AMOUNTS PAYABLE UNDER THIS
GUARANTY.


 

Section 13.  Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 13:

 


(A)                                  PROHIBITED PAYMENTS, ETC.  EXCEPT DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT (INCLUDING THE COMMENCEMENT AND
CONTINUATION OF ANY PROCEEDING UNDER ANY BANKRUPTCY LAW RELATING TO ANY OTHER
LOAN PARTY), EACH GUARANTOR MAY RECEIVE REGULARLY SCHEDULED PAYMENTS FROM ANY
OTHER LOAN PARTY ON ACCOUNT OF THE SUBORDINATED OBLIGATIONS.  AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT (INCLUDING THE
COMMENCEMENT AND CONTINUATION OF ANY PROCEEDING UNDER ANY BANKRUPTCY LAW
RELATING TO ANY OTHER LOAN PARTY), HOWEVER, UNLESS THE ADMINISTRATIVE AGENT
OTHERWISE AGREES, NO GUARANTOR SHALL DEMAND, ACCEPT OR TAKE ANY ACTION TO
COLLECT ANY PAYMENT ON ACCOUNT OF THE SUBORDINATED OBLIGATIONS.


 


(B)                                 PRIOR PAYMENT OF GUARANTEED OBLIGATIONS.  IN
ANY PROCEEDING UNDER ANY BANKRUPTCY LAW RELATING TO ANY OTHER LOAN PARTY, EACH
GUARANTOR AGREES THAT THE GUARANTEED NOTEHOLDER PARTIES SHALL BE ENTITLED TO
RECEIVE PAYMENT IN FULL IN CASH OF ALL GUARANTEED OBLIGATIONS (INCLUDING ALL
INTEREST AND EXPENSES ACCRUING AFTER THE COMMENCEMENT OF A PROCEEDING UNDER ANY
BANKRUPTCY LAW, WHETHER OR NOT CONSTITUTING AN ALLOWED CLAIM IN SUCH PROCEEDING
(“POST PETITION INTEREST”)) BEFORE SUCH GUARANTOR RECEIVES PAYMENT OF ANY
SUBORDINATED OBLIGATIONS.


 


(C)                                  TURN-OVER.  AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT (INCLUDING THE COMMENCEMENT AND
CONTINUATION OF ANY PROCEEDING UNDER ANY BANKRUPTCY LAW RELATING TO ANY OTHER
LOAN PARTY), EACH GUARANTOR SHALL, IF THE

 

9

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT SO REQUESTS, COLLECT, ENFORCE AND RECEIVE PAYMENTS ON
ACCOUNT OF THE SUBORDINATED OBLIGATIONS AS TRUSTEE FOR THE GUARANTEED NOTEHOLDER
PARTIES AND DELIVER SUCH PAYMENTS TO EACH ADMINISTRATIVE AGENT (PRO RATA
ACCORDING TO THE AMOUNT OF PRINCIPAL OUTSTANDING AT SUCH TIME UNDER THE
APPLICABLE GUARANTEED NOTE) ON ACCOUNT OF THE GUARANTEED OBLIGATIONS (INCLUDING
ALL POST PETITION INTEREST), TOGETHER WITH ANY NECESSARY ENDORSEMENTS OR OTHER
INSTRUMENTS OF TRANSFER, BUT WITHOUT REDUCING OR AFFECTING IN ANY MANNER THE
LIABILITY OF SUCH GUARANTOR UNDER THE OTHER PROVISIONS OF THIS GUARANTY.


 


(D)                                 ADMINISTRATIVE AGENT AUTHORIZATION.  AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT (INCLUDING THE
COMMENCEMENT AND CONTINUATION OF ANY PROCEEDING UNDER ANY BANKRUPTCY LAW
RELATING TO ANY OTHER LOAN PARTY), EACH ADMINISTRATIVE AGENT IS AUTHORIZED AND
EMPOWERED (BUT WITHOUT ANY OBLIGATION TO SO DO), IN ITS DISCRETION, (I) IN THE
NAME OF EACH GUARANTOR, TO COLLECT AND ENFORCE, AND TO SUBMIT CLAIMS IN RESPECT
OF, SUBORDINATED OBLIGATIONS AND TO APPLY ANY AMOUNTS RECEIVED THEREON TO THE
GUARANTEED OBLIGATIONS (INCLUDING ANY AND ALL POST PETITION INTEREST), AND (II)
TO REQUIRE EACH GUARANTOR (A) TO COLLECT AND ENFORCE, AND TO SUBMIT CLAIMS IN
RESPECT OF, SUBORDINATED OBLIGATIONS AND (B) TO PAY ANY AMOUNTS RECEIVED ON SUCH
OBLIGATIONS TO EACH ADMINISTRATIVE AGENT (PRO RATA ACCORDING TO THE AMOUNT OF
PRINCIPAL OUTSTANDING AT SUCH TIME UNDER EACH GUARANTEED NOTE) FOR APPLICATION
TO THE GUARANTEED OBLIGATIONS (INCLUDING ANY AND ALL POST PETITION INTEREST).


 

Section 14.  Continuing Guaranty; Assignments under the Guaranteed Notes.  This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (b) be binding upon the Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Guaranteed Noteholder Parties and their successors, transferees and assigns. 
Without limiting the generality of clause (c) of the immediately preceding
sentence, any Guaranteed Noteholder Party may assign or otherwise transfer all
or any portion of its rights and obligations under the applicable Guaranteed
Note (including, without limitation, all or any portion of the Advances owing to
it) to any other Person, in accordance with the terms of the applicable
Guaranteed Note and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Guaranteed Noteholder Party herein
or otherwise.  No Guarantor shall have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Guaranteed
Noteholder Parties, except as otherwise provided in the applicable Guaranteed
Note.

 

Section 15.  Execution in Counterparts.  This Guaranty and each amendment,
waiver and consent with respect hereto may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Guaranty by telecopier shall be
effective as delivery of an original executed counterpart of this Guaranty.

 

Section 16.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (a)  This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.

 

10

--------------------------------------------------------------------------------


 


(B)                                 EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES
OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY
OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS OR IS TO BE A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH GUARANTOR
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN THE
COURTS OF ANY JURISDICTION.


 


(C)                                  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS OR IS TO BE A PARTY IN ANY
NEW YORK STATE OR FEDERAL COURT.  EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)                                 EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.


 

[Remainder of this page left blank intentionally]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

 

ADVANCED TELEMARKETING

 

 

CORPORATION

 

 

 

 

 

 

 

By

/s/  Herman M. Schwarz

 

 

Title: President

 

 

 

 

 

 

 

IQI, INC.

 

 

 

 

 

 

 

By

/s/  Herman M. Schwarz

 

 

Title: President

 

 

 

 

 

 

 

LEXI INTERNATIONAL, INC.

 

 

 

 

 

 

 

By

/s/  Herman M. Schwarz

 

 

Title: President

 

 

 

 

 

 

 

INTERSERV SERVICES CORPORATION

 

 

 

 

 

 

 

By

/s/  Gene Speyer

 

 

Title: President

 

 

 

 

 

 

 

EBA DIRECT, INC.

 

 

 

 

 

 

 

By

/s/  Herman M. Schwarz

 

 

Title: President

 

--------------------------------------------------------------------------------


 

Exhibit A
To The
Guaranty

 

FORM OF SUBSIDIARY GUARANTY SUPPLEMENT

 

                               ,        

 

                                   , as Administrative Agent
[Address of Administrative Agent]

 

Attention:                       

 

Guaranteed Notes dated as of November 5, 2003 by Aegis Communications Group,
Inc., a
Delaware corporation (the “Company”)

 

 

Ladies and Gentlemen:

 

Reference is made to the above-captioned Guaranteed Notes and to the Guaranty
referred to therein (such Guaranty, as in effect on the date hereof and as it
may hereafter be amended, supplemented or otherwise modified from time to time,
together with this Guaranty Supplement, being the “Guaranty”).  The capitalized
terms defined in the Guaranty or in the Guaranteed Notes and not otherwise
defined herein are used herein as therein defined.

 

Section 1.  Guaranty; Limitation of Liability.  (a)  The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premium,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, reasonable fees and out-of-pocket
expenses of counsel) incurred by the Administrative Agent or any other
Guaranteed Noteholder Party in enforcing any rights under this Guaranty
Supplement, the Guaranty or any other Loan Document.  Without limiting the
generality of the foregoing, the undersigned’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Guaranteed Noteholder Party under or in respect of
the Loan Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving such other Loan Party.

 

(b)                                 The undersigned, and by its acceptance of
this Guaranty Supplement, each Administrative Agent and each other Guaranteed
Noteholder Party, hereby confirms that it is the intention of all such Persons
that this Guaranty Supplement, the Guaranty and the Obligations of

 

--------------------------------------------------------------------------------


 

the undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty Supplement, the Guaranty and
the Obligations of the undersigned hereunder and thereunder.  To effectuate the
foregoing intention, each Administrative Agent, the other Guaranteed Noteholder
Parties and the undersigned hereby irrevocably agree that the Obligations of the
undersigned under this Guaranty Supplement and the Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of the
undersigned under this Guaranty Supplement and the Guaranty not constituting a
fraudulent transfer or conveyance.

 

(c)                                  The undersigned hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
any Guaranteed Noteholder Party under this Guaranty Supplement, the Guaranty or
any other guaranty, the undersigned will contribute, to the maximum extent
permitted by applicable law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Guaranteed
Noteholder Parties under or in respect of the Loan Documents.

 

Section 2.  Obligations Under the Guaranty.  The undersigned hereby agrees, as
of the date first above written, to be bound as a Guarantor by all of the terms
and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder.  The undersigned further agrees, as of the date first
above written, that each reference in the Subsidiary  Guaranty to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

 

Section 3.  Representations and Warranties.  The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Guaranty to the same
extent as each other Guarantor.

 

Section 4.  Delivery by Telecopier.  Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier shall be effective as
delivery of an original executed counterpart of this Guaranty Supplement.

 

Section 5.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (a)  This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

(b)                                 The undersigned hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or any federal court of the United
States of America sitting in New York City, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Guaranty
Supplement, the Guaranty or any of the other Loan Documents to which it is or is
to be a party, or for recognition or enforcement of any judgment, and the
undersigned hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court. 
The undersigned agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner

 

2

--------------------------------------------------------------------------------


 

provided by law.  Nothing in this Guaranty Supplement or the Guaranty or any
other Loan Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Guaranty Supplement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.

 

(c)                                  The undersigned irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Guaranty
Supplement, the Guaranty or any of the other Loan Documents to which it is or is
to be a party in any New York State or federal court.  The undersigned hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

 

(d)                                 THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE
LOAN DOCUMENTS, THE ADVANCES OR THE ACTIONS OF ANY SECURED PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By

 

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------